Fish, J.
1. This court can not consider a ground of a motion fora new trial, alleging error in admitting evidence over the movant’s objection, unless it distinctly appears that the objection insisted upon here was made and passed upon at the trial. There has been no departure from this rule, and it can not be varied, no matter how important or vital may be the question sought to be made as to the admissibility of the evidence in question.
2. The evidence in this case being entirely circumstantial, and not being sufficient to show the guilt of the accused beyond a reasonable doubt and to the exclusion of every other reasonable hypothesis, the ends of justice require a new trial. Judgment reversed.

All the Justices concurring.